313 N.W.2d 927 (1981)
210 Neb. 276
Judith M. SODDERS, Appellee,
v.
William E. SODDERS, Appellant.
No. 43748.
Supreme Court of Nebraska.
December 28, 1981.
Jerry David Slominski, Lincoln, for appellant.
Robert K. Silverman of Silverman & Silverman, Omaha, for appellee.
Heard before KRIVOSHA, C. J., and BOSLAUGH, McCOWN, CLINTON, BRODKEY, WHITE and HASTINGS, JJ.
PER CURIAM.
This is an appeal in forma pauperis from an order of the District Court denying appellant's application to reduce a judgment of $450 per month child support entered by agreement and stipulation of the parties to a dissolution of marriage proceeding on August 22, 1979.
The record shows that on May 9, 1980, a trust account in the sum of $17,695.99 was established by stipulation of the parties in the name of a trustee for the appellant husband which is subject to withdrawal by written agreement of the parties or pursuant to court order, and that the child support judgment of $450 per month is presently being paid from that account.
The husband's application to modify the child support judgment rests upon his claim of a material change in his financial circumstances. The appellant was found guilty of attempting to have his wife murdered and his resulting incarceration and consequent loss of income form the basis for his application to reduce the child support judgment.
This appeal is a domestic relations matter within the ambit of our rules for summary disposition.
The court, having reviewed the record in this case de novo, agrees with the result reached by the trial court. The judgment is affirmed.
AFFIRMED.